Citation Nr: 0008837	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-10 389	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the patella of the left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the patella of the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1982 to May 1985.  In July 1985, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, granted her claims for service connection for 
chondromalacia of the patellae of her left and right knees 
and assigned a 10 percent rating for each knee.

In February 1993, the veteran filed claims at the RO in 
Pittsburgh, Pennsylvania, requesting higher (i.e., increased) 
ratings for her knee disabilities.  After having her 
examined, the RO determined in November 1993 that she was not 
entitled to higher ratings and that they should be reduced to 
the noncompensable level of 0 percent.  She contested the 
reduction, and the RO later determined in February 1995 that 
it was not warranted, so she continued to receive 
compensation benefits at the 10 percent level.  In November 
1995, after considering additional evidence, the RO again 
proposed to reduce the ratings to the noncompensable level of 
0 percent, but, in October 1996, after she testified at a 
hearing and submitted other evidence, a hearing officer at 
the RO determined that she should continue receiving benefits 
at the 10 percent level.  She thereafter appealed to the 
Board of Veterans' Appeals (Board) for ratings higher than 10 
percent.

The Board remanded the claims to the RO in December 1998 for 
further development and consideration.  The Board also 
referred additional issues to the RO concerning possible 
claims for service connection for problems with the veteran's 
hand, fingernails, arm, and toenails.  She since has 
indicated that she only is interested in pursuing the claims 
concerning her knees.  After completing the development 
requested, the RO continued to deny ratings higher than 10 
percent for her knees and returned her appeal to the Board 
for its decision on the merits of her case.




FINDINGS OF FACT

1.  At least partly as a result of injuring her knees during 
service, the veteran experiences chronic pain, painful 
motion, and periodic tenderness, crepitus, swelling, 
erythema, and effusion; her symptoms are most prevalent 
during prolonged activities such as walking, running, 
ascending or descending stairs, and even sitting, and they 
are exacerbated by inclement weather-such as 
when it is rainy, wet, or cold; some of her symptoms are due 
to a congenital or developmental defect that has nothing to 
do with her injury in service.

2.  The veteran has maintained full-or essentially full-
range of motion in her knees, on both flexion and extension, 
and there is no clinical confirmation of arthritis, 
instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for 
the chondromalacia affecting the patella of the left knee, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

2.  The criteria for a 20 percent rating, but no higher, for 
the chondromalacia affecting the patella of the right knee, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for ratings higher than 10 percent for her knee 
disabilities are plausible and, therefore, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Claims, as 
here, that service-connected disabilities are more severe 
than presently rated are well grounded where the veteran 
alleges that higher ratings are justified due to the increase 
in the severity of her conditions.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  When a veteran submits 
well-grounded claims, VA has a duty to assist her in fully 
developing the evidence pertinent to the claims.  Id.  After 
remanding this case in December 1998 pursuant to the duty to 
assist, she indicated in April 1999 that she does not want 
another hearing.  She also indicated that she would not be 
submitting any additional medical or other evidence, but she 
since has submitted additional evidence and requested that it 
be considered immediately by the Board, as opposed to 
initially by the RO.  See 38 C.F.R. § 20.1304 (1999).  Thus, 
the Board is satisfied that all relevant evidence concerning 
her claims has been obtained and fully developed, and that 
no further assistance to her is required to comply with the 
duty to assist.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account her entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where, as here, entitlement to compensation already 
has been established, and the appropriateness of the present 
ratings is at issue, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

While testifying during her June 1996 hearing at the RO, and 
in several written statements she submitted at various other 
times during the course of her appeal, the veteran alleged 
that the condition of her knees is far worse than presently 
rated.  She said that she experiences a whole litany of 
symptoms-including chronic pain and painful motion, 
tenderness, crepitus (a "clicking" or "popping" sound), 
limitation of motion ("stiffness"), swelling, locking, 
weakness, instability, etc., and that her symptoms are most 
prevalent during prolonged activities such as walking, 
running, ascending or descending stairs, and even sitting.  
She also said that her symptoms are exacerbated by inclement 
weather-such as when it is rainy, wet, or cold-and that she 
has had to repeatedly take extended leave from work and have 
her supervisors make special accommodations for her 
disability to sustain her job.

The veteran currently has 10 percent ratings for each knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which pertains 
to "other" impairment of the knee-to include recurrent 
subluxation or lateral instability.  If the overall 
impairment is slight, then a 10 percent rating is warranted; 
if moderate, a 20 percent rating; and if severe, a 30 percent 
rating.

Despite her contentions to the contrary, there has been 
little to no objective clinical confirmation since the 
veteran filed her claims for higher ratings in February 1993 
that she experiences either instability or subluxation in 
either knee-much less that it is recurrent as required by 
Code 5257.  There was absolutely no clinical evidence of this 
while she was being examined in a VA outpatient clinic in 
February 1993; or during her September 1993 VA compensation 
examination; or at any time while being evaluated or treated 
by her private doctors on various occasions since 1995; 
or during her April 1997 VA compensation examination; or when 
seen in a VA outpatient clinic in August 1997; or even during 
her most recent VA compensation examination in May 1999.  
Consequently, she clearly is not entitled to higher ratings 
on this basis.

Furthermore, X-rays taken of the veteran's knees during the 
September 1993 VA compensation examination did not show any 
clinical indications whatsoever of degenerative joint disease 
(arthritis).  Additional X-rays of her knees also were 
essentially negative ("normal") during the September 1995 
VA compensation evaluation and, although that examiner 
indicated in the diagnostic assessment that the veteran's 
symptoms were "most consistent with mild osteoarthritis," 
that examiner went on to acknowledge that there were no 
actual X-ray (radiographic) findings of record to prove this 
was, in fact, true, which is especially important to note 
because, under Codes 5003 and 5010 (which pertain to 
arthritis due to trauma), it must be substantiated 
objectively by X-ray findings.  This has not been done in 
this case-particularly since even the X-rays studies 
conducted by the veteran's own private doctors in September 
1995, and the magnetic resonance imaging (MRI) studies 
conducted in November 1995, also were completely unremarkable 
for objective clinical indications of arthritis.  The VA and 
private doctors who examined her in September and November 
1995 also indicated in the report of their evaluations that 
her bipartite patella or nonunion of the lateral aspect of 
it, and the associated symptoms, were ordinarily of no 
pathologic significance and did not appear to be her main 
problem.  But, aside from that, they indicated this was 
probably a congenital or developmental abnormality 
("anomaly"), as opposed to a residual of the injury she 
sustained to her knees during service.  Consequently, to the 
extent she currently may have functional impairment related 
to this, it cannot be considered when determining her 
ratings.  See 38 C.F.R. § 3.303(c) (congenital/developmental 
defects...are not diseases or injuries within the meaning of 
applicable legislation); see also cf. Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (holding that VA must be able to 
distinguish the extent of the veteran's functional impairment 
that is attributable to the service-connected disability 
from that which is due to conditions that are not service 
connected).

The VA physician who examined the veteran in April 1997 also 
suspected that she might have arthritis in her knees, but did 
not have X-ray confirmation of it and acknowledged that it 
was only a possibility-pointing out it "could be" true.  
The results of X-ray studies conducted during more recent 
medical evaluations, however, definitively rule it out.  X-
rays taken of her knees in August 1997, and most recently in 
May 1999, contained essentially identical findings and were 
unremarkable for any signs of arthritis.  Also, although they 
continued to show that she has a bipartite patella and 
possibly some element of patella alta by the patellar body 
ratio, there were no bony or soft tissue abnormalities; her 
trochlear grooves appeared to be well formed and intact; and 
her patellae were sitting symmetrically within their grooves 
with no lateral subluxation or lateral tilt.  Furthermore, 
the examining physician reiterated that, at least a 
substantial portion of her symptoms (including her pain), may 
not be attributable to the injury she sustained while in 
service, but rather, may in fact just be due to her 
"constitution," i.e., the way she is put together.  That 
opinion is consistent with the opinions of the VA and private 
doctors who earlier examined her in September and November 
1995, who also concluded that a substantial portion of her 
symptoms are the result of congenital or developmental 
abnormalities, as opposed to the injury she sustained to her 
knees during service.

In any event, the absence of any clinical confirmation of 
arthritis affecting the veteran's knees, or signs of 
recurrent subluxation or lateral instability, 
precludes assigning separate ratings for arthritis (under 
Code 5003) and for instability (under Code 5257), which might 
otherwise provide a basis for increasing the rate of her 
compensation benefits.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); see also VAOPGCPREC 9-98 (August 14, 
1998); Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing 38 C.F.R. §§ 4.14, 4.25.

Also in evaluating the severity of her disabilities, the 
Board must consider the extent of the range of motion (ROM) 
in the veteran's knees.  According to 38 C.F.R. § 4.71a, 
Code 5260, which pertains to flexion of the knee, it must be 
limited to at least 45 degrees to warrant a 10 percent 
rating; to at least 30 degrees to warrant a 20 percent 
rating; and to at least 15 degrees to warrant a 30 percent 
rating.  Code 5261, on the other hand, pertains to extension 
of the knee and, for a 10 percent rating, it cannot be 
greater than 10 degrees; for a 20 percent rating, 
greater than 15 degrees; for a 30 percent rating, greater 
than 20 degrees; for a 40 percent rating, greater than 30 
degrees; and for a 50 percent rating, greater than 
45 degrees.  Records show the veteran has far greater range 
of motion in her knees, on both flexion and extension, than 
is required for ratings higher than 10 percent.

The VA physician who examined the veteran for compensation 
purposes in September 1993 indicated she had range of motion 
in her left knee from 0 degrees' of extension to 120 degrees' 
of flexion.  In her right knee, she also had 0 degrees' 
of extension and could flex the knee to 135 degrees.  VA 
considers normal range of motion in the knee to be from 0 
degrees' of extension to 140 degrees' of flexion. See 
38 C.F.R. § 4.71, Plate II.  Therefore, while the veteran had 
slightly less than normal range of motion in her knees during 
that evaluation, it still was far greater than is required 
for ratings higher than 10 percent under Codes 5260 and 5261.  
When later examined by another VA physician in September 
1995, she had "[f]ull" range of motion in both knees, as 
she did-or essentially so-when examined in the VA 
outpatient clinic in August 1997.  During one of the 
consultations that month, the examining physician indicated 
she had full range of motion ("FROM"), and during another 
consultation that same month, the examining physician 
indicated that she could extend her knees to 0 degrees and 
could flex them to 120 degrees.  Moreover, that was despite 
earlier indications, during the April 1997 VA compensation 
examination, that her flexion was to only about 10 to 20 
degrees on the right, and to about 40 degrees to the back, 
and extension only to about 85 degrees in each knee (i.e., 
bilaterally).  It was partly because of the latter findings 
that the Board remanded the case in December 1998-to clarify 
the exact extent of her range of motion, and medical records 
since obtained, including the report of the more recent VA 
compensation examination in May 1999, confirm that she 
continues to have full-or essentially full-range of motion 
in both of her knees.  In fact, even her own private treating 
physician at Oakland Orthopaedic Associates (which now 
apparently is called Greater Pittsburgh Orthopaedic 
Associates) has indicated that she has full range of motion 
in both of her knees, as this was confirmed when she was seen 
there on an outpatient basis in July 1996, and later in 
August 1997.  Thus, the clinical findings from the range of 
motion studies, regardless of whether they were conducted by 
VA or her private doctors, do not support ratings higher than 
10 percent, so this is of no benefit to her claim either.

It is not the Board's intent, in the discussion above 
concerning the merits of this case, to trivialize the 
severity of the veteran's complaints concerning her knees or 
to in any way question the credibility of her testimony or 
the sincerity of her beliefs concerning the gravity of her 
symptoms.  Indeed, most, if not all, of the evidence 
mentioned clearly indicates that she experiences pain 
(arthralgia), painful motion, and periodic tenderness, 
crepitus, swelling, erythema, and effusion.  There also have 
been several actual diagnoses to account for her symptoms, 
notably chondromalacia of her patellae, patellofemoral 
syndrome, and synovitis.  The evidence also shows, as she 
claims, that her symptoms are most prevalent during prolonged 
activities such as walking, running, ascending or descending 
stairs, and even sitting, and that they are exacerbated by 
inclement weather-such as when it is rainy, wet, or cold.

In a precedent decision, the United States Court of Appeals 
for Veterans Claims (Court)-formerly, the United States 
Court of Veterans Appeals-held that, when rating the 
severity of musculoskeletal disabilities such as the ones at 
issue, VA must consider the extent the veteran may have 
additional functional impairment due to pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., assuming these factors 
are not already contemplated in the governing rating criteria  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Although some of the 
veteran's vast array of symptoms have been attributed to 
congenital/developmental defects that are not related to the 
injury she sustained to her knees while on active duty in the 
military, most of the doctors who have evaluated and treated 
her also have indicated that some of her symptoms, in fact, 
are a residual of the injury in service.  Furthermore, a 
coworker ([redacted]) testified on her behalf during her 
October 1996 hearing that he has witnessed, during the course 
of their employment, her experiencing a great degree of pain 
in her knees and, therefore, can personally attest to this as 
fact.  She also submitted additional supporting evidence in 
February 1999 from her supervisor indicating she had been 
unable to return to work and confirming that, while employed, 
special accommodations had to be made (both in the way of 
granting extended leave and in revising her responsibilities) 
because she could not do the considerable walking and 
physical demands that were required of her position.  
Therefore, when this evidence is considered in conjunction 
with a contemporaneous March 1997 statement from one of her 
private treating physicians, there is a plausible basis for 
increasing the ratings for her knee disabilities from 10 to 
20 percent because, with resolution of all reasonable 
doubt in her favor, this evidence suggest the severity of her 
symptoms is more compatible with "moderate" overall 
impairment under Code 5257 than "slight."  See 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

There is no basis, however, for assigning ratings higher than 
20 percent because of the absence, for the most part, of 
relevant clinical findings in all other pertinent respects, 
and since there is no objective indication the veteran has 
ankylosis in either knee, which might otherwise warrant 
higher ratings under Code 5256; or dislocated, symptomatic, 
or surgically removed semilunar cartilage, which might 
warrant separate ratings under Codes 5258 and 5259; or 
impairment of her tibia or fibula, which might warrant higher 
ratings under Code 5262, etc.  The Board notes additionally 
that there is no objective indication that her knee 
disabilities result in marked interference with her 
employment (i.e., beyond that which is contemplated in the 
ratings assigned); or that they necessitate frequent periods 
of hospitalization; or that they otherwise render impractical 
the application of the regular schedular standards.  
According to evidence recently received at the Board in 
December 1999, it was determined by a doctor in October 1999 
that she is temporarily disabled and temporarily precluded 
from securing and maintaining substantially gainful 
employment for one year.  However, that doctor's 
determination was not based on the status of the veteran's 
knees, alone, but rather, also included additional disability 
she has as a result of other unrelated conditions that are 
not at issue and not service connected.  Consequently, she is 
not entitled to consideration of an increased rate of 
compensation on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The rating for the chondromalacia affecting the patella of 
the veteran's left knee is increased to 20 percent, but no 
higher, subject to the laws and regulations governing the 
payment of VA monetary benefits.

The rating for the chondromalacia affecting the patella of 
the veteran's right knee is increased to 20 percent, but no 
higher, subject to the laws and regulations governing the 
payment of VA monetary benefits.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


